DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
The feature “tooth” is discussed in the summary of the invention but is unclear what feature it refers to.  The feature is unnumbered in the specification but given reference character 14 in claims 5 and 7.  
The feature “second tooth” is discussed in the summary of the invention but is unclear what feature it refers to.  The feature is unnumbered in the specification but given the same reference character 14 as “tooth” in claim 7.  
Appropriate correction is required.
Claim Objections
Claims 2, 5, and 9 are objected to because of the following informalities:
Regarding claim 2,  “higher” is incorrectly used as the adverb to describe the second distance against the first distance.  For purposes of examination, the Examiner will interpret “higher” to be “greater”.  
Regarding claim 5, the use of the pronoun “it” in line 2 does not positively recite the limitation.  For purposes of examination, the Examiner will interpret “it” to be “door-locking device”.  
Regarding claim 9, “elastic elements” is used in place of “elastic means” which is the term used in claim 1.  For purposes of examination, the Examiner will interpret “elements” to be “means”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “being of the type” in line 2.  The phrase is similar to “or the like” and renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “being of the type”) thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 5; the claim recites the limitation "said tooth" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not contain any feature called a tooth.  For purposes of examination, the Examiner will interpret tooth to be lug since the reference character 14 is used in the claim to denote the feature.  
Regarding claim 5, the claim recites the limitation “intended to engage” in line 7 rendering the claim indefinite as it unclear whether the engagement is or is not required.  For purposes of examination, the Examiner will interpret the engagement to be required.    
Regarding claim 6, the claim recites the limitations “said second end”, "said first arm", “said inner surface”, “said opening”, “said second end”, and “said second arm”.  There is insufficient antecedent basis for these limitations in the claim.
“said second end” is introduced in claim 4.
"said first arm" is introduced in claim 4.
“said inner surface” is introduced in claim 3.
“said first opening” is introduced in claim 3. 
“said second end” is introduced in claim 4.
“said second arm” is introduced in claim 2.
It is unclear whether antecedent basis or claim pendency needs to be resolved.  
Regarding claim 7, the claim recites the limitation “said second tooth” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 5 do not contain any feature called second tooth.  For purposes of examination, the Examiner will interpret second tooth to be lug since the reference character 14 is used in the claim to denote the feature.  
Regarding claims 6, 7, and 8, they are rejected because they pend from claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 1105309 (hereinafter DE5309).
Regarding claim 1, DE5309 teaches a door-locking device (unnumbered closure feature; [0001]) for a household appliance (unnumbered refrigerator; [0001]; numbers in [ ] are paragraph numbers from the attached Espacenet machine translation), said household appliance being of the type comprising a door (unnumbered feature; [0019]) provided with a lug (27), said door locking device comprising 
a containment casing (1; 2; [0010]), fixable to said household appliance [0001; 0010], 
a hook (11), arranged into said containment casing (Fig 1), capable of moving from a disengagement position (Fig 3), in which said lug does not contact said hook, to an engagement position (Fig 1), in which said lug is engaged with said hook and said hook is free to move along the movement direction of said lug (see vertical movement of 11 from Fig 3 to Fig 1), 
an abutment element (3) fixed on said containment casing (via 4; [0010]), and 
elastic means (14), interposed between said hook and said abutment element (Fig 3), 
wherein when said hook is in said disengagement position, said elastic means are compressed (Fig 3), and 
when said hook is in said engagement position, said elastic means expand (see movement of left leg of 14 between Fig 3 and Fig 1), so that said hook moves (see movement of 11 between Fig 3 and Fig 1).
Regarding claim 2, DE5309 teaches the device according to claim 1, characterized in that said elastic means (14) comprise a first arm (left arm; Fig 1), coupled to said hook (11), and a second arm (right arm; Fig 1), opposite to said first arm, and coupled to said abutment element (3; Fig 1), so that, 
when said hook is in said disengagement position (Fig 3), said first arm and said second arm are at a first distance from each other (Fig 3), and, that, 
when said hook is in said engagement position (Fig 1), said first arm and said second arm are at a second distance from each other (Fig 1), wherein said second distance is higher than said first distance (see the distance between the spring legs increase from Fig 1 to Fig 3).
Regarding claim 5, DE5309 teaches the device according to claim 1, characterized 
in that it comprises a locking and sliding element (5; 6), fixed on, or obtained in said containment casing (1; 2; [0010]; Fig 1), and 
in that said hook (11) has a locking or unlocking portion (13) shaped for locking, in use, said hook to said locking and sliding element (Fig 1), and a hook portion (11’), opposite to said locking and unlocking portion, intended to engage, in use, with said lug (27; Fig 1).
Regarding claim 7, DE5309 teaches the device according to claim 5, characterized 
in that said locking or unlocking portion (13) has a first notch (12) shaped so that, when said hook (11) is in said disengagement position (Fig 3), said first notch (12) contact said locking and sliding element (5,6), so that said hook is locked in said disengagement position (Fig 3; [0011]), and 
in that said hook portion (11’) has a second notch (15') shaped so that, when said hook is in use, said second notch receives said lug (27), allowing said second notch (15') to engage with said lug (Fig 1).
Regarding claim 8, DE5309 teaches the device according to claim 5, characterized in that said locking and sliding element (5; 6) comprises a pin (5) and a protection and sliding element (6) around said pin), wherein said protection and sliding element is concentric around said pin and contact said pin (Fig 3).
Regarding claim 9, DE5309 teaches the device according to claim 1, characterized in that said elastic means (14) are a torsion spring (Fig 1).
Allowable Subject Matter
Claim 6  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, it is not known in the art for the second end of the first arm of the elastic means to exert pressure on the inner surface of the first opening of the hook. 
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 3, it is not known in the art for the hook to have a slot opposite the first opening, wherein the abutment element is inserted in said slot.   
Regarding claim 4, it is not known in the art for the second end of the first arm of the elastic means to be connected to the inner surface of the first opening.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for appliance locks.
Promutico, US 20030160461 A1, teaches a door lock device for a domestic electrical appliance with containment casing, lug, hook, abutment element, elastic means, and a slot.
Speissl, US 6290270 B1, teaches a door lock for an electrical household appliance with containment casing, lug, hook, abutment element, notch, and elastic means.
Liebherr, FR 1232021 A, teaches a refrigerating cabinet lock with containment casing, lug, hook, abutment element, notch, and elastic means.
Elick, US 6390518 B1, teaches a latching mechanism for an appliance door with containment casing, lug, hook, abutment element, notch, and elastic means.
Dirnberger et al., US 7210711 B2, teaches a door lock for an electrical household appliance with containment casing, lug, hook, abutment element, notch, and elastic means.
Stickel et al., DE 3626956 A1, teaches a door lock for a household machine with containment casing, lug, hook, abutment element, elastic means, and a slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675